Morton, J.
Upon their face, the three notes constitute separate and distinct causes of action. The plaintiff is the bona fide holder for value of all of them. There can be no question of his right to recover upon the two notes in the first suit. Neither could there be as to the one in the second suit if it were not for the agreement. The condition in the agreement which would have entitled the defendant to a return of the notes and of the stock has not been performed, and the agreement does not, therefore, constitute a defence. The fact that the note in the last suit is described in the agreement as collateral to the other two notes is immaterial. Vanuxem v. Burr, 151 Mass. 386, 389, and cases cited. Costelo v. Crowell, 134 Mass. 280. Miller's River National Bank v. Jefferson, 138 Mass. 111. Royal Bank of Liverpool v. Grand Junction Railroad, 100 Mass. 444. Of course the plaintiff can have but one satisfaction of the debt due him, but we see no valid objection to his taking judgment in both actions. Savage v. Stevens, 128 Mass. 254. We discover no error in the rulings or refusals to rule.

JExceptions overruled.